UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4774


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRIAN MATTHEW RICH,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Robert J. Conrad,
Jr., District Judge. (3:12-cr-00369-RJC-3)


Submitted:   June 30, 2015                 Decided:   July 29, 2015


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ross Hall Richardson, Executive Director, Joshua B. Carpenter,
FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA, INC., Asheville,
North Carolina, for Appellant.    Jill Westmoreland Rose, Acting
United States Attorney, Anthony J. Enright, Assistant United
States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Brian Matthew Rich appeals his conviction for conspiracy to

violate the Computer Fraud and Abuse Act (“CFAA”), 18 U.S.C.

§ 1030 (2012).          Pursuant   to     a    conditional         guilty    plea,    Rich

challenges the district court’s denial of his motion to dismiss

the indictment for failure to state an offense.                       We affirm.

     “Where, as here, a district court’s denial of a motion to

dismiss an indictment depends solely on a question of law, we

review the district court’s ruling de novo.”                         United States v.

Bridges,    741 F.3d 464,    467        (4th     Cir.       2014).     A     federal

indictment must contain the elements of the offense charged,

fairly   inform     the    defendant      of     the    charge,       and    enable    the

defendant   to     plead    double    jeopardy         as     a    defense    to   future

prosecutions for the same offense.                   United States v. Resendiz–

Ponce, 549 U.S. 102, 108 (2007); see Fed. R. Crim. P. 7(c)(1).

Rich’s sole challenge to the indictment is that it failed to

allege   that     the   conspirators          lacked    authorization         to   access

LendingTree’s      network.        With       respect       to     this    element,   the

indictment was required to allege that the conspirators agreed

to either access a protected computer without authorization or

exceed authorized access.            See United States v. Moussaoui, 591
F.3d 263, 296 (4th Cir. 2010) (stating elements of conspiracy);

18 U.S.C. § 1030(a)(2)(C) (stating requirements of CFAA).



                                          2
      Rich argues that the factual summary accompanying his plea

agreement indicates that the conspirators accessed LendingTree’s

network solely through administrator log-in credentials validly

possessed by a coconspirator, and that such “password sharing”

does not violate the CFAA.              See WEC Carolina Energy Sols. LLP v.

Miller,      687 F.3d 199,   206     (4th    Cir.       2012)    (holding      CFAA

criminalizes obtaining or altering information individual lacked

authorization      to     obtain   or    alter).         We   cannot    consider     this

factual summary in reviewing the denial of a motion to dismiss,

but   must    instead      constrain      our     review      “to     the    allegations

contained in the indictment”              United States v. Engle, 676 F.3d
405, 415 (4th Cir. 2012). ∗

      We decline to reach Rich’s argument regarding the scope of

the   CFAA    because      even    assuming,       per    arguendo,         that   Rich’s

interpretation      is     correct,      the    indictment      was     sufficient    to

state an offense.          The indictment alleges that the conspirators

“accessed without authorization and exceeded authorized access

to one or more LendingTree Network protected computers . . .

through the use of compromised LendingTree administrator log-in


      ∗ The Government claims that Rich’s conditional plea
agreement does not allow him to assert this argument because it
differs from the arguments he raised below.       Because Rich’s
argument fails on the merits, we assume without deciding that it
is permitted by his conditional plea agreement.




                                           3
credentials.”      To the extent Rich argues that the indictment

allows for the possibility that a coconspirator possessed valid

log-in     credentials,     this        possibility         does     not      render    the

indictment deficient.            The indictment clearly states that the

access was “unauthorized” and that the log-in credentials used

were     “compromised.”         Because        we    find    that       the    indictment

sufficiently alleges that the conspirators intended to access

LendingTree’s     network   without        authorization,          we    conclude      that

the    district   court   did     not    err    in    denying      Rich’s      motion    to

dismiss.

       We affirm the judgment of the district court.                          We dispense

with oral argument because the facts and legal contentions are

adequately    presented     in    the     materials         before    this     court    and

argument would not aid the decisional process.

                                                                                 AFFIRMED




                                           4